El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
El obrero Luis Larracuente trabajaba como estibador para la Sucesión J.- Serrallés y cuando no había trabajo de esa naturaleza se dedicaba a llenar carretillas. • El día 1 de marzo de 1942 estando en el trabajo de recoger sacos en es-pera de la llegada de un truck, se sentó en una carretilla y de allí cayó al suelo con un síncope, muriendo poco después como consecuencia de una angina de pecho.
En la fecha en que ocurrió la muerte del obrero, éste tenía un hijo natural de tres meses de edad, llamado Luis Alfonso Larracuente, el cual falleció cuarenta y nueve días después de la muerte de su padre.
*661Francisca Pérez, concubina de Larracnente y madre del niño y Alfonso, Emeterio y Francisca Larracnente, herma-nos del difunto obrero solicitaron el pago de la compensación y denegada ésta por el Administrador,' apelaron para ante la Comisión Industrial. En la vista ante la Comisión, los hermanos del obrero desistieron de sns reclamaciones. En febrero 15 de 1944 la Comisión revocó la decisión del Admi-nistrador y éste interpuso el presente recurso.
La única cuestión que debemos considerar y resolver es si la reclamante Francisca Pérez, concubina del difunto obrero y madre del niño Luis Alfonso Larracuente, adquirió al fa-llecimiento de éste el derecho a subrogarse en la compensa-ción que hubiera correspondido al menor si éste no hubiese fallecido.
Que la Ley núm. 45 de abril 18 de 1935 ((1) pág. 251), tal y como estaba vigente en marzo 1 de 1942, fecha del accidente, no incluía a la concubina entre los beneficiarios del obrero fallecido, fué resuelto por esta Corte Suprema en Colón v. Comisión Industrial, 52 D.P.R. 1. Tampoco tendría derecho alguno la reclamante, como beneficiaría directa, de acuerdo con el apartado 5 de la sección 3 de la Ley de Compensaciones por Accidentes del Trabajo, según fué enmendada por la Ley núm. 52. de abril 25 de 1942, porque de acuerdo con dicha enmienda para que la concubina pueda ser considerada como viuda, a los efectos de compensación, es necesario que “al tiempo de la muerte del obrero, y durante los últimos tres años con anterioridad al fallecimiento, haya vivido con el obrero honestamente como marido y mujer, en estado de público concubinato, siendo ambos solteros durante la totalidad del referido período y en aptitud de casarse con dispensa o sin ella.” La reclamante en este caso declaró ante la Comisión que ella había vivido con Larracuente solamente durante un año y once meses con anterioridad a su fallecimiento.
*662Conviene hacer constar que cuando el Administrador del Fondo dictó su decisión en 31 de agosto de 1942, ya Facía más de cuatro meses que el menor había fallecido, sin que quedara persona otra alguna que dependiese legalmente del obrero para su sostenimiento.
Al reconocer a la reclamante Francisca Pérez su alegado derecho a subrogarse en los que pudiera tener el menor para recibir compensación por la muerte de su padre, la Comisión Industrial se apoyó en las disposiciones del párrafo 3 del inciso 4 de la sección 3 de la Ley de Compensaciones por Accidentes del Trabajo, que lee así:
“En todos los casos en que ocurriere la muerte de un obrero o empleado por cualquier causa independiente a la lesión recibida en el accidente, por la cual se hubiere otorgado una compensación o esté pendiente de otorgarse, el Administrador deberá, previa la prueba justificada al efecto, conceder y ordenar que se pague el balance no pagado de cualquier compensación perteneciente o que se adeude al obrero o empleado lesionado al tiempo de su muerte, a aquellos que dependieran para su subsistencia del obrero o empleado fallecido, en cuyos derechos quedan expresamente subrogados.”
Es tal la claridad del estatuto que acabamos de transcri-bir, que se hace difícil comprender cómo pudo la Comisión llegar a la conclusión de que sus disposiciones puedan- ser aplicables a los hechos de este caso.
El obrero Larracuente murió repentinamente en y como consecuencia de un accidente del trabajo. Su muerte no fué motivada por “una causa independiente a la lesión recibida en el accidente”. Cuando falleció no se le había otorgado ni estaba pendiente de otorgársele compensación alguna. La compensación, si alguna había de pagarse con motivo de su muerte, no era pagadera a él y sí a .los que de él depen-dían para su subsistencia. El propósito del estatuto, erró-neamente aplicado al caso de autos, es otro. Cuando un obrero sufre un accidente que le incapacita temporal o permanentemente para el trabajo, la ley le concede una compensación que se gradúa de acuerdo con la tabla de com-*663pensacíones contenida en lá sección 3 de la Ley de Compen-saciones por Accidentes del Trabajo. Si el-obrero lesionado falleciere después del accidente, por una causa no relacio-nada con el accidente, y antes de que se le pagara por com-pleto la compensación a que tenía derecho, entonces la canti-dad pendiente de pago en la fecha de su muerte deberá ser pagada a aquéllos que dependían de él para su subsistencia. Larracuente, habiendo muerto en el accidente y como conse-cuencia del mismo, no había adquirido al tiempo de su muerte derecho alguno a compensación en el que pudiera subrogarse su hijo menor.
De acuerdo con la sección 3, inciso 5 de la citada ley, el menor Luis Alfonso Larracuente, como hijo natural y depen-diente joara su subsistencia del obrero difunto, adquirió a la muerte de su padre el derecho a una compensación de mil a tres mil dólares, la cual debería ser graduada de acuerdo con la capacidad económica del obrero y sus probabilidades de vida. Esa compensación debía hacerse efectiva por pa-gos parciales mensuales. Si el Administrador hubiese gra-duado la compensación pagadera en este ca¿o y hubiese fijado el importe de los pagos parciales mensuales, inmediatamente después del fallecimiento del obrero y antes de la muerte del menor, éste hubiera recibido la compensación correspondiente a los cuarenta y nueve días transcurridos desde el 1 de marzo al 19 de abril de 1942.
¿Adquirió el menor Luis Alfonso Larracuente algún derecho a compensación trasmisible por herencia a su madre, la reclamante Francisca Pérez? La misma Ley de Compensaciones por Accidentes del Trabajo contesta en la negativa la pregunta que hemos formulado. La sección 3, inciso 5, párrafo 5, dispone lo siguiente:
“Al volver a casarse la viuda o viudo los pagos parciales conce-dídosle para su beneficio cesarán por completo; y cesarán igualmente al morir cualquiera otro de los beneficiarios a quien se estuviere haciendo tales pagos parciales y en casos de menores cesarán igual-*664mente tales pagos al llegar éstos a la edad de 18 años, a menos qne estuvieran incapacitados para el trabajo”. (Bastardillas nuestras.)
De acuerdo con la disposición transcrita, todo el derecho que de acuerdo con la ley tenía el menor a recibir pagos par-ciales mensuales como compensación por la muerte de su padre cesó el 19 de abril de 1942 al ocurrir la muerte de dicho beneficiario. La madre de éste solamente podía adquirir el derecho a reclamar el pago de la compensación que su hijo pudo y debió recibir por los cuarenta y nueve días que sobre-vivió a su padre. Y es justo que el Administrador fije y haga efectiva la compensación correspondiente a ese período de tiempo. Véanse: Barwin v. Independent School District of Sioux Falls, (S. D.)‘ 248 N. W. 257; 71 C. J. Sec. 312, p. 555.

La resolución recurrida debe ser revocada y el caso de-vuelto a la Comisión Industrial con instrucciones de dictar una resolución ordenando al Administrador del Fondo del Seguro del Estado que fije la compensación que el menor Luis Alfonso .Lar racuente tenía derecho a recibir por el período de marzo 1 a abril 19 de 194,2 y la haga efectiva a su madre natural, la reclamante Francisca Pérez,